Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16 and 24 of U.S. Patent No. 8,050,746. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim inserting a catheter with fluid barrier with balloon inside the body, clear blood with transparent fluid and view the tissue region with imaging element.
Claims 13-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 14 of U.S. Patent No. 8,419,613. Although they both claim inserting a catheter with fluid barrier with balloon inside the body, clear blood with transparent fluid and view the tissue region.
Claims 13-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 14 of U.S. Patent No. 8,419,613. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim inserting a catheter with fluid barrier with balloon inside the body, clear blood with transparent fluid and view the tissue region.
Claims 13-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, 31-34 and 36 of U.S. Patent No. 10,004,388. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim inserting a catheter with fluid barrier with balloon inside the body, clear blood with transparent fluid and view the tissue region. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 13-19, 21 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Starksen et al. (US 2005/0119523 (in the IDS)) and in view of Swanson et al. (US 2001/0020126).  

3.	Addressing claim 13, Starksen discloses a method of visually locating a vessel within a body lumen, comprising: 
deploying, from a catheter, an imaging hood to a deployed configuration by radially expanding the imaging hood to a diameter greater than an outer diameter of the catheter to define a deployed volume within an open area of the imaging hood (see Figs. 1-3; expandable balloon 12 is the imaging hood); 
positioning a contact edge of the imaging hood against or adjacent to a tissue region at a first location (see [0036] and Figs.1- 2, element 12 does contact/adjacent a tissue region). 
visually assessing the tissue region at the first location (see [0036] and Fig. 2, elements 24 and 26).  

Starksen does not disclose an inflatable member contained within the open area of the imaging hood in the deployed configuration; positioning a contact edge of the inflatable member against or adjacent to a tissue region at a first location and repositioning the inflatable member against or adjacent to the tissue region at a second location. In the same field of endeavor, Swanson discloses an inflatable member contained within the open area of the support structure in the deployed configuration; positioning a contact edge of the inflatable member against or adjacent to a tissue 

4.	Addressing claims 14 and 32, Swanson discloses:
collapsing the inflatable member such that the open area is unobstructed (see Figs. 14 and 22-24; 128 is expandable/inflatable structure that could be collapse; examiner interprets the claim according to applicant specification paragraph [0160]; during delivery the inflatable member is collapsed and when the inflatable collapsed it is unobstructed); 
wherein the imaging structure is structurally unaffected by application of a fluid pressure to the imaging structure, and wherein the inflatable member is structurally affected by application of the fluid pressure to the inflatable member (see Figs. 14 and 22-24; wire basket structure is not effect by fluid pressure).

Addressing claims 15-19 and 21, Starksen discloses:
displacing opaque fluid from the open area with a transparent fluid delivered to the open area through a fluid delivery lumen defined through a catheter through which the imaging hood extends, wherein the open area is defined between imaging hood and the tissue region at the second location (see Figs. 1-2, [0018-0019], [0022] and [0040]; saline is transparent fluid); 
wherein displacing opaque fluid with a transparent fluid comprises pumping saline, plasma, water, or perfluorinated liquid into the open area such that blood is displaced from therefrom (see [0022] and [0040-0041]);
advancing the imaging hood into a left atrial chamber of a heart prior to inflating an inflatable member (see [0018]; also see Navia’s Fig. 9, the stent 50 and membrane or balloon 60, 120/126 (inflatable member) in the collapse state during delivery); 
wherein repositioning comprises moving the inflatable member along the tissue region while visualizing the tissue region through the inflatable member (see Figs. 2-3; elements 24 and 26 allow visual assessment of the tissue region through the expanded balloon 12; Navia discloses moving hood 50 and inflatable member 60, 120/126 (see Figs. 3, 6-7 and 9-12)); 
wherein visually assessing comprises viewing the tissue region via an imaging element positioned within the imaging hood (see Figs. 1-3, element 24);
 wherein the imaging element comprises a CMOS imager, CCD imager, or optical fiber (see [0021]); 

5.	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Starksen et al. (US 2005/0119523 (in the IDS)), in view of Swanson et al. (US 2001/0020126) and further in view of Buijs et al. (US 5,413,104 (in the IDS)). 

6.	Addressing claim 20, Starksen does not disclose wherein the imaging element is positioned along in inner surface of the imaging hood. In the same field of endeavor, Buijs discloses viewing the tissue region via an imaging element attached to an inner surface of the fluid barrier (see claim 1, the coil is MRI imaging element and the balloon is a fluid barrier/hood; the coil attach to the balloon; attach to inner surface of the fluid barrier is positioned along in inner surface of the barrier). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Starksen to view the tissue region via an imaging element positioned along in inner surface of the barrier as taught by Buijs because this improve image quality by taking into account the expansion member/fluid barrier/balloon shape and configuration (see claim 1, col. 1, lines 40-50 and col. 3, lines 55-65; when the balloon inflated coil conductors/imaging element extend parallel to the shaft and part of the coil extends through the coil conductors). This configuration allows for good image quality without the negative effect of the changes in shape of expansion member/fluid barrier/balloon. 

No art rejection for claims 22 and its dependent.  

Response to Arguments

Applicant's arguments filed 09/10/21 have been fully considered but they are not persuasive. Applicant argues the Office Action states only that Starksen teaches “visually assessing the tissue region at the first location” and does not even assert that Starksen in combination with Swanson would disclose “visually assessing the tissue region at the first location through the inflatable member” therefore, the Office Action fails to set forth a prima facie case of obviousness. Applicant’s argument is not persuasive because as examiner stated Starksen teaches “visually assessing the tissue region at the first location” and Swanson teaches an inflatable member contained within the open area of the imaging hood in the deployed configuration therefore one reading the office action would automatically understand Starksen in combination of Swanson would visually assessing the tissue region at the first location through the inflatable member. Examiner provided motivation to combine and the prior arts are in the same field of endeavor therefore examiner establish a prima facie case of obviousness. Applicant argues Swanson does not disclose an imaging hood. Applicant’s argument is not persuasive because as examiner pointed out Starksen explicitly disclose imaging hood instead of support structure. Definition of hood is: something resembling or suggesting such a covering, especially in shape, as certain petals or sepals. One of ordinary skill in the art would consider spline elements 22 to be a hood, or comparable . 
Applicant argues Swanson fails to disclose “positioning a contact edge of the imaging hood and the inflatable member against or adjacent to a tissue region at a first location; visually assessing the tissue region at the first location through the inflatable member; and repositioning the inflatable member against or adjacent to the tissue region at a second location.” Applicant’s argument is not persuasive because applicant should look at the prior art as a whole and not just Figures cited by examiner. The rejection is based on the prior art and not just on the cited Figures. The cited Figures are just examples. Further, one of ordinary skill in the art reading the reference and looking at the Figures understand that the device is moving in the body for treatment of tissues locations. Moving to treat/image target locations is position and repositions device at different locations (see [0099]; move along the path to image tissue locations is position and reposition at different locations). Further, Swanson is only relies upon to modify Starksen to have inflatable member inside support structure (imaging hood). 
Applicant argues neither Fig. 22 nor Fig. 23 teaches “an expandable element” comprising “an inflatable member” inside the spines 22 of the support structure 20. Examiner is unclear what applicant is arguing since there is no expandable element in the claim. Examiner interpret as an inflatable member inside imaging hood or support structure 22. Applicant argues flexible spline elements (support structure) also do not comprise “an inflatable member.” Applicant’s argument is not persuasive because Fig. 14 and 24 teaches the flexible spline element 22 does has “an inflatable member” 128 inside it (see Figs. 14, 24; [0134] and [0183]; 128 and 212 are an expandable balloon; especially Fig. 14). Further the claims do not have limitation “an expandable element” comprising “an inflatable member”. Also, it is not require that all Figures/embodiments meet the claim limitation. The reference discloses the claim limitation when at least one Figure/embodiment meet the claim limitation. 
Applicant argues Fig. 24 that the expandable-collapsible body 212 of Fig. 24 has an exterior surface that carries an array of ultrasonic transducers 210 therefore the ultrasonic transducers do not image through the expandable-collapsible body 212 but rather are on the exterior surface thereof. Applicant argues Fig. 24 fail to teach or suggest claim limitation “visually assessing the tissue region at the first location through the inflatable member” and “an inflatable member contained within the open area of the imaging hood.” Applicant’s argument is not persuasive because Fig. 14 teaches these limitations. 

(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Applicant argues there is no basis for concluding that “positioning a contact edge of the inflatable member against or adjacent to a tissue region at a first location and repositioning the inflatable member against or adjacent to the tissue region at a second location as taught by Swanson” would protect the imaging element of Starksen from contact with blood. Applicant argues the Office fails to provide a reasonable motivation to combine “positioning...” and “repositioning...” with the teachings of Swanson. Applicant’s argument is not persuasive because Starksen modify Swanson to have an inflatable member inside an imaging hood. Starksen is not modify by Swanson to position and reposition the device. The device disclose by Starksen does move and reposition from one location to another. Applicant argues the optical element 26 of Starksen is already positioned within the balloon 12 and is not in contact with blood the Office Action fails to provide a reasonable motivation to combine and relies only on impermissible hindsight. Applicant’s argument is not persuasive because as seen in Starksen paragraph’s [0045], Starksen does not see the benefit of preventing blood from contacting imaging device. As seen in paragraph’s [0045] some embodiments the imaging device would be in tubular 11 and 13 therefore would be in contact with blood. Starksen stated “such a configuration may be advantageous, in that optical element 26 may be positioned closer to clip applier 14 or other devices and closer to the surgical site; if an angled optical element is used, it may be further advantageous to have the optical element facing centrally towards the surgical instrument(s) (or in another . 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793